On September 2, 2004, the defendant was sentenced to sentenced to the following: Counts I and II: Ten (10) years in the Montana State Prison, with five (5) years suspended on each count, for the offense of Assault on a Peace Officer or Judicial Officer, a felony; Counts III and IV: Ten (10) years in the Montana State Prison, with ten (10) years suspended on each count, to run consecutively to Counts I and II, for the offense of Criminal Mischief, a felony; and Count V: A Six (6) month commitment to the Ravalli County Detention Center, to run concurrent to Count I, for the offense of Driving Under the Influence of Alcohol, a misdemeanor.
*28On March 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Keithi Worthington. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 8 th day of March, 2005.
DATED this 31st day of March, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding